Case 9:18-cv-80176-BB Document 346-3
                               303-3 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 1 of 2


Expense Detail                                                                   Date        Amount
Consulting/Experts - Other - - Vendor: Berkeley Research Group LLC .
Professional Services Provided by Matthew Edman (Cryptography
Expert)/April 2019. Berkeley Research Group LLC                                    4/30/19   $    9,128.00
Court Costs - Transcript Expenses - - Vendor: Franklin Court Reporting .
Hearing Before Magistrate Bruce Reinhart. Franklin Court Reporting                  6/2/19   $    1,531.80
Document Reproduction - Outside Services SiteLogistix                              6/26/19   $      104.96
Document Reproduction - Outside Services SiteLogistix                              6/26/19   $       30.99
Travel - Airfare - - Vendor: Kyle Roche Delta Airlines Airfare OneWay from
JFK to Miami, FL Kyle Roche                                                        6/26/19   $     298.30
Travel - Lodging Expenses - - Vendor: Kyle Roche Two Night Stay at The
Courtyard by Marriot Kyle Roche                                                    6/26/19   $     506.24
Travel -Taxis - - Vendor: Kyle Roche Uber Taxi from Home to JFK re:
Evidentiary Hearing Kyle Roche                                                     6/26/19   $       56.99
Document Reproduction - Outside Services SiteLogistix                              6/27/19   $    1,297.80
Document Reproduction - Outside Services SiteLogistix                              6/27/19   $      914.61
Travel - Airfare - - Vendor: American Express. R/T: Vail, CO/FTL - Hearing
(West Palm Beach Trip 6/27 to 6/29/19). American Express                           6/27/19   $    1,882.00
Travel - Bus/Train - - Vendor: Robert George Keefe. Brightline Train Tickets
for 3 People From West Palm Beach to Miami - Hearing (West Palm Bench
Trip 6/28/19). Robert George Keefe                                                 6/28/19   $     120.00
Travel - Bus/Train - - Vendor: Robert George Keefe. Brightline Train Tickets
for 5 People From Miami to West Palm Beach - Hearing (West Palm Bench
Trip 6/28/19).
Travel         Robert
       - Mileage        George
                   and Tolls  - - Keefe
                                  Vendor: Andrew Brenner. Mileage From             6/28/19   $     175.00
Residence to West Palm Beach Courthouse - Hearing (Ft. Lauderdale Trip 6/27
to 6/29/19).
Travel       Andrew
       - Mileage   and Brenner
                       Tolls - - Vendor: Andrew S. Brenner Mileage from West       6/28/19   $      36.13
Palm Beach Courthouse to Residence - Hearing (Ft. Lauderdale Trip 6/27 to
6/29/19). Andrew- Brenner
Travel - Parking    - Vendor: Andrew S. Brenner. City of West Pnlm Beach           6/28/19   $      35.32
Pnrking at Courthouse - Hearing (Ft. Lauderdale Trip 6/27 to 6/29 119).
Andrew S. Brenner                                                                  6/28/19   $        9.00
Travel - Lodging Expenses - - Vendor: Kyle Roche One Night Stay at The W
Hotel in Miami, FL Kyle Roche                                                      6/28/19   $     310.25
         Taxis
Travel - Car   - - Vendor:
             Services        Kyle Roche
                        - - Vendor:       Uber
                                     Andrew S. from Train
                                                Brenner.   Station
                                                         Limo  1 oftoWeston
                                                                      Courthouse
                                                                            From   6/28/19   $       8.66
Ft. Lauderdnle Airport to Residence - Hearing (West Pnlm Beach Trip 6/27 to
6/29/19). Andrew Brenner                                                           6/29/19   $      64.25
Travel - Airfare - - Vendor: Kyle Roche Delta Airlines Airfare from Miami, FL
to JFK Kyle Roche                                                                  6/30/19   $     312.30
Travel - Lodging Expenses - - Vendor: Kyle Roche One Night Stay at The W
Hotel in Miami, FL due to flight cancellation Kyle Roche                           6/30/19   $     588.74
Travel - Taxis - -  Vendor:  Kyle  Roche  Uber from Hotel  to Airport
Consulting/Experts - Other - - Vendor: Berkeley Research Group LLC.   Kyle Roche   6/30/19   $      19.39
Professional Services for Digital Forensics and Cryptography (May, June, July
2019). Berkeley Research Group LLC                                                 7/10/19   $   28,348.57
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe              8/4/19   $     132.19
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe              8/4/19   $     108.43
Case 9:18-cv-80176-BB Document 346-3
                               303-3 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 2 of 2


Expense Detail                                                                 Date        Amount
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe            8/4/19   $      84.74
Document Reproduction - Outside Services - - Vendor: Robert George Keefe .
Fedex Office/Color Copies for Evidentiary Hearing. Robert George Keefe            8/4/19   $        2.50
Travel - Airfare - - Vendor: Americ.in Express Ft. Lauderdale - Hearing (West
Palm Beach Trip 8/4 to 8/6/19). American Express                                  8/4/19   $    1,282.00
Travel - Car Services - - Vendor: Andrew S. Brenner. Limo 1 of Weston -
From Ft. Lauderdale Airport to Residence - Hearing (West Palm Beach Trip 8/4
to 8/6/19). Andrew S. Brenner                                                     8/4/19   $      63.75
Travel - Mileage and Tolls - - Vendor: Nathalie Bermond.
Mileage From Office to West Palm Beach Courthouse - Evidentiary Hearing
(West Palm Beach Trip 8/5/19). Nathalie Bermond                                   8/5/19   $      47.27
Travel - Mileage and Tolls - - Vendor: Nathalie Bermond.
Mileage From West Palm Beach Courthouse to Office - Evidentiary Hearing
(West Palm
Travel       Beachand
        - Mileage   Trip 8/5/19).
                       Tolls      Nathalie
                             - - Vendor:   Bermond
                                         Andrew S. Brenner. Mileage to West       8/5/19   $      49.24
Palm Beach Courthouse - Hearing (West Palm Beach Trip 8/4 to 8/6/19).
Amlrew S. Brenner                                                                 8/5/19   $      36.94
Travel - Mileage and Tolls - - Vendor: Andrew S. Brenner.
Mileage from West Palm Beach Courthouse - Hearing (West Palm Beach Trip
8/4 to 8/6/19).
Travel          Andrew
        - Parking        S. Brenner
                  - - Vendor:  Andrew S. Brenner. Parking at West Palm Beach      8/5/19   $      36.07
Courthouse - Hearing (West Palm Beach Trip 8/4 to 8/6/19). Andrew S.
Breimer- Car Services - - Vendor: Andrew S. Brenner. Limo l of Weston - From
Travel                                                                            8/5/19   $        8.00
Residence to Ft. Lauderdale Airport - Hearing (West Palm Beach Trip 8/4 to
8/6/19). Andrew S. Brenner                                                        8/6/19   $       64.25
BRG - Matt Edman - Services Rendered Through August 5, 2019                      8/15/19   $   16,507.12
Trial transcripts August 5  hearing day two. Check #2293
Travel - Bus/Train - - Vendor: Nathalie Bermond. Brightline Train Ticket from    8/19/19   $    1,680.00
West Palm Beach to Miami - Hearing (West Palm Beach Trip 8/2619). Nathalie
Bermond
Travel  - Bus/Train - - Vendor: Nathalie Bermond. Brightline Train Ticket From   8/26/19   $      40.00
Miami to West Palm Beach - Hearing (West Palm Beach Trip 8/2619). Nathalie
Bermond                                                                          8/26/19   $      27.00
Travel - Mileage and Tolls - - Vendor: Andrew S. Brenner.
Mileage From Residence to West Palm Beach Courthouse - Hearing (West Palm
Beach Trip 8/26/19). Andrew S. Brenner                                           8/26/19   $      37.52
Travel - Mileage and Tolls - - Vendor: Andrew S. Brenner.
Mileage From West Palm Beach Courthouse lo Residence - Hearing (West Palm
Beach T1ip 8/26/19). Andrew S. Brenner                                           8/26/19   $       37.46
                                                                               TOTAL       $   66,023.78
